                                                                                    FILED
                      UNITED STATES DISTRICT COURT                                SEP 2 5 2019
                    EASTERN DISTRICT OF NORTH CAROLINA                        PETER A. MOORE, JR., CLERK
                             WESTERN DIVISION                                  US Ol~OURT, EDNC
                                                                              BY_+-+-Fii'r----OEPCLK

                                No.6: \v\-(;(2-v~t-

UNITED STATES OF AMERICA                       )
                                               )
             v.                                )      CRIMINAL INFORMATION
                                               )
JARED KENT NUCCI                               )


      The United States charges that:

      Beginning on or about May 5, 2018, and continuing to on or about March 18,

2019, in the Eastern District of North Carolina, the defendant, JARED KENT

NUCCI, knowingly and willfully exported and caused to be exported from the United

States to Japan a defense article, that is, an AN/PSQ-20 Enhanced Night Vision

Goggle, which was designated as defense articles on the United States Munitions

List, without having first obtained from the Department of State a license for such

export or written authorization for such export, in violation of Title 22, United States

Code, Sections 2778 (b)(2) and 2778 (c), and Title 22, Code of Federal Regulations,

Sections 121.1, 123.1, and 127.1.




                                      Page 1 of3




         Case 5:19-cr-00392-UA Document 1 Filed 09/25/19 Page 1 of 3
                                FORFEITURE NOTICE

      The defendant is given notice of the provisions of Title 18, United States Code,

Section 98l(a)(l)(C) and Title 22, United States Code, Section 401 (as made

applicable by Title 18, United States Code, Section 246l(c)), that all the defendant's

interest in the property specified herein is subject to forfeiture.

      Upon conviction of the foregoing offense set forth in the Information, the

defendant shall forfeit to the United States any and all property, real or personal,

which constitutes or is derived from proceeds traceable to the said offense; any arms

or munitions of war or other article, commodity, or technology which is intended to

be or is being exported in violation of the laws governing such exports; and any vessel,

vehicle, or aircraft containing the same or which has been used or is being used to

export or attempt to export such articles.

      The forfeitable property includes, but is not limited to, the gross proceeds

personally obtained by the Defendant, in an amount of at least $18,500.

      If any of the above-described forfeitable property, as a result of any act or

omission of the defendants --

       (1) cannot be located upon the exercise of due diligence;

       (2) has been transferred or sold to, or deposited with, a third person;

       (3) has been placed beyond the jurisdiction of the court;

       (4) has been substantially diminished in value; or

      (5) has been commingled with other property which cannot be subdivided

without difficulty-
                                       Page 2 of3




          Case 5:19-cr-00392-UA Document 1 Filed 09/25/19 Page 2 of 3
 it is the intent of the United States, pursuant to Title 21, United States Code, Section

 853 (p), to seek forfeiture of any other property of said defendant up to the value of

 the above forfeitable property.




 ROBERT J. HIGDON, JR.
 United States Attorney



_/B~D~---c-
 Assistant United States Attorney




                                       Page 3 of 3




          Case 5:19-cr-00392-UA Document 1 Filed 09/25/19 Page 3 of 3
